department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp br postf-151723-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel large and mid-size business cc lm hmt new from william d alexander acting associate chief_counsel cc corp subject sec_351 control this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend target year date a b c state a busine sec_1 busine sec_2 postf-151723-01 issue whether the target acquisitions by acquiring as well as the related ipo of acquiring stock meet the control requirement of sec_351 facts acquirer was founded in year as a state a corporation its goal was to become a leading consolidator and operator of busine sec_1 and busine sec_2 pursuant to a plan of acquisition contained in its date sec prospectus acquirer sought to engage in a series of transactions whereby target and eleven other independent busine sec_1 and related companies would through reorganization become subsidiaries of acquirer the consummation of an ipo was to be contemporaneous and contingent upon the closing of twelve separate merger agreements between temporary transitory subsidiaries of acquirer formed for the purpose of this reorganization and the twelve operating companies including target the subsidiaries would merge into the operating target companies with the targets surviving as twelve separate subsidiaries of acquirer the approximate values of the eleven other companies all smaller than target ranged from a to b none of the above transactions qualified under sec_368 because or more of the consideration each target received from acquiring consisted of boot acquirer transferred cash and nearly c of its equity in the ipo and mergers to the underwriters public and target owners in exchange for cash and stock of the targets transfer of this amount of stock to the various transferors constituted control under the provisions of sec_368 law and analysis you have stated that none of the above acquisitions by acquiring of targets through the use of merger subsidiaries qualify under sec_368 because or more of the consideration each target received from acquiring consisted of boot we agree with this conclusion in addition you state that the above mentioned target acquisitions by acquiring as well as the related ipo of acquiring stock meet the control requirement of sec_351 under sec_351 the shareholders of targets will be treated as transferring all their stock in targets and the public investors in the ipo would be treated as transferring cash in exchange for stock of the acquiring_corporation and cash since at least c of the stock of acquiring was acquired by the postf-151723-01 transferors the individual investors in the ipo and the shareholders of targets the transaction will meet the control requirement of sec_351 in addition we agree that the public investors in the ipo of acquiring stock will be treated as if they transferred cash directly to acquiring in exchange for acquiring stock the underwriter will be disregarded for purposes of sec_351 see sec_1 a further when the transferors in a transaction qualifying under sec_351 obtain control in the transferee as defined in sec_368 no additional continuity of shareholder interest is required see revrul_84_71 1984_1_cb_106 continuity_of_interest is unnecessary in order for a transaction to qualify under sec_351 if it meets the other requirements of sec_351 please call if you have any further questions by william d alexander acting associate chief_counsel alfred bishop jr branch chief corporate branch
